                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 1 of 9




                                   1

                                   2

                                   3

                                   4

                                   5

                                   6

                                   7                                     UNITED STATES DISTRICT COURT

                                   8                                    NORTHERN DISTRICT OF CALIFORNIA

                                   9
                                         ANIMAL LEGAL DEFENSE FUND, et al.,
                                  10                                                        Case No. 20-cv-03703-RS
                                                          Plaintiffs,
                                  11
                                                   v.                                       ORDER DENYING MOTIONS TO
                                  12                                                        DISMISS
Northern District of California




                                         ALEX AZAR, et al.,
 United States District Court




                                  13
                                                          Defendants.
                                  14

                                  15

                                  16                                            I. INTRODUCTION

                                  17             Plaintiffs challenge the decision of the Food and Drug Administration (FDA) to approve

                                  18   the animal drug Experior for use in cattle feedlots. Experior is touted to reduce the amount of

                                  19   ammonia gas released from the waste of cattle raised for beef. Plaintiffs contend the FDA did not

                                  20   properly announce the approval in the Federal Register, that Experior has not been shown to be

                                  21   safe and effective, and that the FDA did not adequately consider the drug’s environmental

                                  22   impacts. The FDA moves to dismiss, arguing plaintiffs lack Article III standing. Elanco Health,

                                  23   the manufacturer of Experior, has intervened as a defendant and also moves to dismiss. Elanco

                                  24   offers substantially the same arguments regarding standing, but also contends plaintiffs failed to

                                  25   exhaust administrative remedies. For the reasons explained below, the motions to dismiss will be

                                  26   denied.

                                  27

                                  28
                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 2 of 9




                                   1                                            II. BACKGROUND

                                   2          Plaintiffs are advocacy groups Animal Legal Defense Fund (“ALDF”), Food & Water

                                   3   Watch (“FWW”), and Food Animal Concerns Trust (“FACT”). As noted, they challenge the

                                   4   FDA’s approval of Experior, asserting claims under the Administrative Procedures Act (“APA”),

                                   5   5 U.S.C. § 551, et seq. for alleged underlying failures to comply with the Federal Food, Drug, and

                                   6   Cosmetic Act (“FDCA”), 21 U.S.C. § 301 et seq., and the National Environmental Policy Act

                                   7   (“NEPA”), 42 U.S.C. § 4321 et seq. Experior purportedly has been shown to lower ammonia gas

                                   8   emissions from cattle waste, where the animals are raised in pastures and then “finished” on feed

                                   9   while in confinement in the last weeks or months prior to slaughter. Experior is classified as an

                                  10   adrenergic agonist/antagonist, which is a subtype of a broader category of drugs known as beta-

                                  11   adrenergic agonist/antagonists (“β-AA”). It is the first approved animal drug that activates from

                                  12   the beta-3 receptor (“beta-3”) subtype and the first approved for the purpose of reducing gas
Northern District of California
 United States District Court




                                  13   emissions from an animal or its waste.

                                  14          Plaintiffs allege that β-AA drugs like Experior are linked to “significantly higher mortality

                                  15   rates in cows due to a host of fatal respiratory, cardiac, and digestive issues, in addition to

                                  16   significant behavioral issues that make animals more likely to be abused and suffer in ways that

                                  17   directly impact food safety and worker health.” Plaintiffs contend the drugs also contaminate the

                                  18   environment.

                                  19          Plaintiffs allege the application for approval of Experior was insufficient to establish its

                                  20   safety, or that when actually used under approved conditions, it will have its intended effect of

                                  21   reducing the release of ammonia gas. Plaintiffs contend the FDA also failed to consider the food

                                  22   safety and public health risk of its decision. They allege β-AA drug residues end up in meat

                                  23   products and have been linked to human heart and respiratory issues in consumers, producers, and

                                  24   farm workers. Plaintiffs assert β-AA drugs also increase the likelihood that an animal will

                                  25   experience injury and stress at industrial animal feeding operations—so-called “factory farms”—

                                  26   and at the slaughterhouse, which in turn makes animals more susceptible to pathogens, and

                                  27   increases their susceptibility to and shedding of zoonotic bacteria such as salmonella.

                                  28
                                                                                                                    CASE NO.   20-cv-03703-RS
                                                                                          2
                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 3 of 9




                                   1           Plaintiffs complain the Environmental Assessment (“EA”) prepared in support of

                                   2   Experior’s approval also failed adequately to analyze whether it will have a significant impact on

                                   3   the environment. They insist the EA made no meaningful attempt to address the cumulative

                                   4   impacts of the “current rampant use of β-AAs and other animal drugs in cows slaughtered for food

                                   5   in the United States.” Plaintiffs contend the FDA’s Finding of No Significant Impact did not

                                   6   consider any alternatives, involve the public in the review process, or explain why an

                                   7   Environmental Impact Statement (“EIS”) was not required under NEPA.

                                   8           Following the approval, plaintiff ALDF filed a timely Petition for Stay of Action under 21

                                   9   C.F.R. § 10.35. The petition alleged that the FDA failed to analyze sufficiently Experior’s

                                  10   environmental impact, did not consider alternatives to Experior’s approval, and failed to prepare

                                  11   an EIS addressing the effects Experior may have on animals, humans, and the environment. The

                                  12   petition requested the FDA to stay Experior’s approval until the agency addressed ALDF’s
Northern District of California
 United States District Court




                                  13   concerns. The FDA denied the petition. This action followed shortly thereafter.

                                  14

                                  15                                          III. LEGAL STANDARD

                                  16           The FDA challenges the sufficiency of the jurisdictional allegations in the amended

                                  17   complaint under Federal Rule of Civil Procedure 12(b)(1). See Safe Air for Everyone v. Meyer,

                                  18   373 F.3d 1035, 1039 (9th Cir. 2004). Although a court may “assume [a plaintiff’s] allegations to

                                  19   be true and draw all reasonable inferences in [its] favor,” Wolfe v. Strankman, 392 F.3d 358, 362

                                  20   (9th Cir. 2004), “plaintiff, as the party invoking federal jurisdiction, bears the burden of

                                  21   establishing the[] elements” of standing, Spokeo, Inc. v. Robins, 136 S. Ct. 1540, 1547 (2016).

                                  22   “Where, as here, a case is at the pleading stage, the plaintiff must ‘clearly . . . allege facts

                                  23   demonstrating’ each element” of standing to secure this Court’s jurisdiction. Id. (quoting Warth v.

                                  24   Seldin, 422 U.S. 490, 518 (1975)). “[W]hen considering a motion to dismiss pursuant to Rule

                                  25   12(b)(1) the district court is not restricted to the face of the pleadings, but may review any

                                  26   evidence, such as affidavits and testimony, to resolve factual disputes concerning the existence of

                                  27   jurisdiction.” Gordon v. United States, 739 F. App’x 408, 411 (9th Cir. 2018) (quoting McCarthy

                                  28
                                                                                                                     CASE NO.   20-cv-03703-RS
                                                                                           3
                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 4 of 9




                                   1   v. United States, 850 F.2d 558, 560 (9th Cir. 1988) (alteration in original)).

                                   2          Elanco’s motion also invokes Rule 12(b)(6) of the Federal Rules of Civil Procedure. A

                                   3   motion under that rule tests the legal sufficiency of the claims alleged in the complaint. See

                                   4   Conservation Force v. Salazar, 646 F.3d 1240, 1241-42 (9th Cir. 2011). Dismissal under Rule

                                   5   12(b)(6) may be based on either the “lack of a cognizable legal theory” or on “the absence of

                                   6   sufficient facts alleged under a cognizable legal theory.” Id. at 1242 (internal quotation marks and

                                   7   citation omitted). When evaluating such a motion, the court must accept all material allegations in

                                   8   the complaint as true and construe them in the light most favorable to the non-moving party. In re

                                   9   Quality Sys., Inc. Sec. Litig., 865 F.3d 1130, 1140 (9th Cir. 2017).

                                  10

                                  11                                             IV. DISCUSSION

                                  12          A. Standing
Northern District of California
 United States District Court




                                  13          To satisfy Article III standing requirements, a plaintiff must show “(1) it has

                                  14   suffered an ‘injury-in-fact’ that is (a) concrete and particularized and (b) actual or imminent, not

                                  15   conjectural or hypothetical; (2) the injury is fairly traceable to the challenged action of the

                                  16   defendant; and (3) it is likely, as opposed to merely speculative, that the injury will be redressed

                                  17   by a favorable decision.” Friends of the Earth, Inc., v. Laidlaw Envtl. Servs. (TOC), Inc., 528

                                  18   U.S. 167, 180–81 (2000) (citing Lujan v. Defs. of Wildlife, 504 U.S. 555, 560–61 (1992)).

                                  19          The FDA first argues the plaintiff organizations cannot establish standing for themselves

                                  20   as entities (which the FDA refers to as “organizational standing”). Plaintiffs, however, expressly

                                  21   disclaim any intent to assert such standing, arguing instead that they have “associational standing.”

                                  22   There is no dispute that an organization may have standing if it can show “that its members, or any

                                  23   one of them, are suffering immediate or threatened injury as a result of the challenged action of

                                  24   the sort that would make out a justiciable case had the members themselves brought suit. . . .”

                                  25   See Hunt v. Wash. State Apple Growers Ass’n, 432 U.S. 333, 342 (1977). Specifically, “an

                                  26   association has standing to bring suit on behalf of its members when: (a) its members would

                                  27   otherwise have standing to sue in their own right; (b) the interests it seeks to protect are germane

                                  28
                                                                                                                    CASE NO.   20-cv-03703-RS
                                                                                          4
                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 5 of 9




                                   1   to the organization’s purpose; and (c) neither the claim asserted nor the relief requested requires

                                   2   the participation of individual members in the lawsuit.” Id. at 343. There is no challenge here to

                                   3   plaintiffs’ assertion that the interests they seek to protect are germane to their purposes and that

                                   4   participation of their individual members is not required. The issue, therefore, is solely whether

                                   5   one or more of plaintiffs’ members would otherwise have standing to sue in their own right.

                                   6

                                   7           1. Injury-in-fact

                                   8           The FDA and Elanco both contend plaintiffs cannot show any of their members have

                                   9   suffered the requisite injury-in-fact to support standing. Defendants advance two basic arguments.

                                  10   First, defendants contend because Experior has not come to market yet and no firm date for its

                                  11   release has been set, plaintiffs cannot show imminent harm. Elanco, however, has announced that

                                  12   the drug will be available in the first quarter of this year. While that may not be certain, it is
Northern District of California
 United States District Court




                                  13   neither “conjectural or hypothetical,” and satisfies the requirement that the harm be imminent.1

                                  14           Second, defendants insist that because plaintiffs cannot identify specific feedlots that will

                                  15   purchase and use Experior, they cannot show that any of their members have the geographical

                                  16   proximity to suffer any of the alleged effects of Experior on the environment, or that any beef they

                                  17   purchase for consumption necessarily will come from cattle treated with the drug. The

                                  18   requirement defendants seek to impose, however, would effectively insulate the FDA’s decision-

                                  19   making from review until the product had entered the market and its use at specific feedlots could

                                  20   somehow be discovered, or detected in the environment, or in beef products sold to consumers.

                                  21   Plaintiffs’ claim is that the FDA was derelict in its duty to ensure the safety of Experior and to

                                  22   weigh its environmental impacts before it is released on the market.

                                  23           Defendants may be correct that plaintiffs have not yet shown that any of its members

                                  24   certainly will be exposed to Experior or that any such exposure certainly will cause measurable

                                  25
                                       1
                                         Of course, cognizable harm may not arise the first day the product is available for sale, but the
                                  26
                                       fact that some of the alleged injury will develop over time does not mean it is insufficiently
                                  27   imminent.

                                  28
                                                                                                                     CASE NO.   20-cv-03703-RS
                                                                                           5
                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 6 of 9




                                   1   harm. At least at the pleading stage, however, plaintiffs have adequately identified the imminent

                                   2   potential of concrete and particularized harm that is not so conjectural or hypothetical as to

                                   3   preclude standing. See Baur v. Veneman, 352 F.3d 625, 633 (2d Cir. 2003) ([T]he courts of

                                   4   appeals have generally recognized that threatened harm in the form of an increased risk of future

                                   5   injury may serve as injury-in-fact for Article III standing purposes.”)2

                                   6

                                   7          2. Causation

                                   8          Defendants argue that the various harms plaintiffs contend their members will suffer are

                                   9   not actually caused by the FDA’s approval of Experior. Indeed, the complaint’s lengthy

                                  10   description of the alleged harms flowing from various feedlot and factory farming practices

                                  11   supports a reasonable inference that even assuming Experior were now to be banned, many of the

                                  12   injuries to which plaintiffs point would continue unabated. Nevertheless, plaintiffs’ allegations
Northern District of California
 United States District Court




                                  13   that the situation is bad even without Experior do not preclude them from plausibly contending

                                  14   that Experior will make things worse.

                                  15          That other factors, and other actors, may play a role in the constellation of circumstances

                                  16   that will result in cognizable harm does not mean no injury will be traceable to the FDA’s

                                  17   approval of Experior. Indeed, part of plaintiffs’ claim is that the FDA failed to give adequate

                                  18   attention to the cumulative effects of Experior and such other factors. Such effects are necessarily

                                  19   traceable to the challenged agency action.

                                  20

                                  21

                                  22
                                       2
                                  23     Some of defendants’ arguments seem to conflate the standing inquiry with merits questions. The
                                       FDA suggests, for example, that plaintiffs cannot show imminent harm because the permissible
                                  24   residual levels of Experior in beef is safe for human consumption. While standing inquiry does
                                       require plaintiffs to make credible allegations of harm, it would be premature to dismiss plaintiffs’
                                  25   contentions of harm here by assuming that the FDA correctly evaluated the risks.
                                  26
                                       This order does not necessarily preclude defendants from challenging standing at a later stage in
                                  27   the proceedings, on a more developed record, if warranted.

                                  28
                                                                                                                  CASE NO.   20-cv-03703-RS
                                                                                         6
                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 7 of 9




                                   1

                                   2          3. Redressability

                                   3          Defendants’ contention that plaintiffs cannot establish redressability is premised on their

                                   4   arguments that the alleged harms are not traceable to the approval of Experior. Because that

                                   5   premise fails, as discussed above, so does the attack on redressability. Accordingly, the motions

                                   6   to dismiss for lack of standing must be denied.

                                   7

                                   8          B. Exhaustion

                                   9          The APA requires “that plaintiffs exhaust available administrative remedies before

                                  10   bringing their grievances in federal court.” Idaho Sporting Congress, Inc. v. Rittenhouse, 305 F.3d

                                  11   957, 965 (9th Cir.2002) (citing 5 U.S.C. § 704). FDA regulations set out the exhaustion

                                  12   requirement and procedure in 21 C.F.R. § 10.45, which provides, in relevant part:
Northern District of California
 United States District Court




                                  13                  A request that the Commissioner take or refrain from taking any
                                                      form of administrative action must first be the subject of a final
                                  14
                                                      administrative decision based on a petition submitted under
                                  15                  §10.25(a) . . . before any legal action is filed in a court complaining
                                                      of the action or failure to act. If a court action is filed complaining of
                                  16                  the action or failure to act before the submission of the decision on a
                                                      petition under §10.25(a) . . . the Commissioner shall request
                                  17                  dismissal of the court action or referral to the agency for an initial
                                  18                  administrative determination on the grounds of a failure to exhaust
                                                      administrative remedies, the lack of final agency action as required
                                  19                  by 5 U.S.C. 701 et seq., and the lack of an actual controversy as
                                                      required by 28 U.S.C. 2201.
                                  20

                                  21          It is notable that the FDA has not requested dismissal or referral on grounds of a failure to

                                  22   exhaust. This suggests that in the FDA’s view, the exhaustion requirement has been satisfied.

                                  23   Elanco nonetheless contends plaintiffs were required to exhaust their administrative remedies by

                                  24   filing a “citizens petition” pursuant to §10.30. Such a citizen’s petition, however, is only one of

                                  25   the kinds of “petitions” specified in §10.25(a) as a means of obtaining a final administrative

                                  26   decision ripe for court review. That section provides, in relevant part:

                                  27                  An interested person may petition the Commissioner to issue,
                                  28
                                                                                                                    CASE NO.   20-cv-03703-RS
                                                                                          7
                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 8 of 9




                                                      amend, or revoke a regulation or order, or to take or refrain from
                                   1                  taking any other form of administrative action. A petition must be
                                   2                  either:

                                   3                  (1) In the form specified in other applicable FDA regulations . . . or

                                   4                  (2) in the form for a citizen petition in §10.30.
                                   5
                                       (emphasis added).
                                   6
                                              Here, as noted above, plaintiff ALDF filed a petition for stay under §10.35. Decisions on
                                   7
                                       such petitions are final agency actions, ripe for court review. See §10.45(d).
                                   8
                                              To argue plaintiffs must have additionally filed a citizen petition under §10.30, Elanco
                                   9
                                       relies on Center for Food Safety v. Hamburg, 696 F. App’x 302 (9th Cir. 2017), in which it also
                                  10
                                       intervened, and where ALDF was also party, represented by the same counsel as here.3 In
                                  11
                                       Hamburg, however, no stay petition under §10.35 had been filed. The court’s pronouncement that
                                  12
Northern District of California




                                       a citizen petition was required in those circumstances does not support a conclusion that one
 United States District Court




                                  13
                                       would be necessary where a §10.35 petition was filed.4 Accordingly, Elanco’s motion to dismiss
                                  14
                                       or to stay this action pending exhaustion is denied.
                                  15

                                  16
                                              C. First claim for relief
                                  17
                                              Finally, Elanco argues the first claim for relief is subject to dismissal under Rule 12(b)(6)
                                  18
                                       for “failure to request any relief.” The claim asserts the FDA’s denial of the stay petition violated
                                  19
                                       the APA because it “relied on factors which Congress has not intended it to consider, entirely
                                  20
                                       failed to consider an important aspect of the problem, offered an explanation for its decision that
                                  21

                                  22   3
                                         In Hamburg, the FDA had not initially challenged exhaustion, but did so after Elanco raised the
                                  23   issue. See Ctr. for Food Safety v. Hamburg, 142 F. Supp. 3d 898, 900 n.2 (N.D. Cal. 2015). In
                                       contrast, here the FDA has not joined in the exhaustion argument.
                                  24
                                       4
                                         Admittedly, the relief sought in the stay petition was not completely coextensive with the relief
                                  25   being sought here. Nevertheless, Elanco has not made a persuasive showing that pursuing a §10.35
                                       petition is insufficient to satisfy the purposes of the exhaustion requirement. The FDA had the
                                  26
                                       opportunity to consider the basic arguments plaintiffs are making here and to reconsider its
                                  27   decision, and elected not to do so.

                                  28
                                                                                                                   CASE NO.   20-cv-03703-RS
                                                                                         8
                                           Case 3:20-cv-03703-RS Document 54 Filed 02/23/21 Page 9 of 9




                                   1   runs counter to the evidence before the agency, or is so implausible that it could not be ascribed to

                                   2   a difference in view or the product of agency expertise.”

                                   3           It may be, as Elanco suggests, that the primary intended purpose of the first claim for relief

                                   4   is to establish there is exhaustion as to the entire complaint. It is not clear that plaintiffs

                                   5   necessarily would want an adjudication only that the FDA erred in denying the stay petition. In

                                   6   theory, though, plaintiffs could prevail on that claim whether or not they prevailed on the bigger

                                   7   issue of whether approval of Experior was properly granted. That the complaint does not explicitly

                                   8   and unambiguously include a prayer for relief limited to setting aside the denial of the stay petition

                                   9   is not a basis to dismiss the first claim for relief.

                                  10

                                  11                                              V. CONCLUSION

                                  12           The motions to dismiss are denied.
Northern District of California
 United States District Court




                                  13

                                  14   IT IS SO ORDERED.

                                  15

                                  16   Dated: February 23, 2021

                                  17                                                       ______________________________________
                                                                                           _______________
                                                                                           __           _ ____
                                                                                                            ____
                                                                                                            __ ____
                                                                                                               __ ____
                                                                                                                  __ ____
                                                                                                                     __ _ ___________
                                                                                                                        __         _______
                                                                                           RICHARD
                                                                                           R CHARD SEEBORG
                                                                                           RI
                                  18                                                       Chief United States District Judge
                                  19

                                  20

                                  21

                                  22

                                  23

                                  24

                                  25

                                  26

                                  27

                                  28
                                                                                                                      CASE NO.   20-cv-03703-RS
                                                                                               9
